Name: Commission Regulation (EC) NoÃ 1609/2005 of 30 September 2005 reducing, for the 2005/06 marketing year, the guaranteed quantity under the production quotas scheme for the sugar sector and the presumed maximum supply needs of sugar refineries under the preferential import arrangements
 Type: Regulation
 Subject Matter: agricultural structures and production;  beverages and sugar;  agri-foodstuffs;  economic geography;  production
 Date Published: nan

 1.10.2005 EN Official Journal of the European Union L 256/15 COMMISSION REGULATION (EC) No 1609/2005 of 30 September 2005 reducing, for the 2005/06 marketing year, the guaranteed quantity under the production quotas scheme for the sugar sector and the presumed maximum supply needs of sugar refineries under the preferential import arrangements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), and in particular Articles 10(6) and 39(6) thereof, Whereas: (1) Article 10(3) and (4) of Regulation (EC) No 1260/2001 lay down that the guaranteed quantity under production quotas should be reduced before 1 October each marketing year if the forecasts for the year in question show an exportable balance (attracting a refund) greater than the maximum laid down by the Agriculture Agreement concluded under Article 300(2) of the Treaty. (2) The forecasts for the 2005/06 marketing year indicate an exportable balance exceeding the maximum laid down by the Agriculture Agreement. It is therefore necessary to set the overall reduction of the guaranteed quantity and divide it up between sugar, isoglucose and inulin syrup on the one hand and the production regions concerned on the other, using the coefficients provided for in Article 10(4) of Regulation (EC) No 1260/2001. (3) In accordance with Article 10(5) of Regulation (EC) No 1260/2001, each Member State must then allocate the difference to which it is subject among the producer undertakings established on its territory on the basis of the existing ratio between their A and B quotas for the product in question and the basic quantity A and the basic quantity B for the Member State for this product. (4) Article 39(5) of Regulation (EC) No 1260/2001 lays down that a reduction in the guaranteed quantity entails a reduction in the presumed maximum raw sugar needs of Community refineries for the marketing year in question. It is therefore necessary to set the corresponding reduction for these needs and to allocate it among the Member States concerned. (5) The time-limits by which the Member States must establish the reductions applying to each undertaking on their territory should be set. (6) In view of the deadline imposed by Regulation (EC) No 1260/2001, this Regulation must enter into force on the day of its publication in the Official Journal of the European Union. (7) The Management Committee for Sugar has not delivered an opinion within the time-limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. Pursuant to Article 10(4) of Regulation (EC) No 1260/2001, the guaranteed quantity under production quotas for the 2005/06 marketing year shall be reduced by 1 891 747,7 tonnes in white sugar equivalent. 2. The reduction referred to in paragraph 1 and the basic quantities used, once reduced, to allocate the production quotas to producer undertakings for the 2005/06 marketing year shall be those set out in part A of the Annex, broken down by product and by region. 3. The Member States shall establish before 1 November 2005 the specific reduction for each producer undertaking to which a production quota for the 2005/06 marketing year has been assigned, and its A and B quotas adjusted in accordance with this reduction. Article 2 1. Pursuant to Article 39(5) of Regulation (EC) No 1260/2001, the presumed maximum supply needs of Community refineries for the 2005/06 marketing year shall be reduced by 14 676 tonnes in white sugar equivalent. 2. The reduction referred to in paragraph 1 shall be allocated among the Member States in accordance with Part B of the Annex. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). ANNEX PART A: Breakdown by product and by region of the reductions in the guaranteed quantities and the basic quantities used to allocate the A and B production quotas after reduction of the guaranteed quantity 1. For sugar (in tonnes of white sugar) Regions Reduction for sugar Basic quantities for sugar A B A B Czech Republic 18 207,7 563,5 423 001,3 13 089,5 Denmark 45 264,6 13 335,2 279 735,4 82 410,3 Germany 374 034,5 115 090,3 2 238 878,8 688 891,9 Greece 20 550,0 2 055,2 268 088,0 26 808,6 Spain 44 022,1 1 833,1 913 060,3 38 045,4 France (metropolitan) (1) 354 766,7 105 215,3 2 181 720,7 647 044,2 French (overseas departments) (1) 32 108,2 3 433,1 401 763,8 42 939,4 Ireland 12 898,2 1 289,5 168 247,0 16 825,0 Italy 137 245,8 25 812,6 1 173 658,1 220 726,7 Latvia 1 806,0 3,6 64 594,0 101,4 Lithuania 2 719,8  100 290,2  Hungary 11 182,5 34,3 389 271,5 1 195,7 Netherlands 88 833,4 23 430,5 595 279,0 157 016,6 Austria 37 722,9 8 804,1 276 306,0 64 493,4 Poland 84 735,7 4 930,3 1 495 264,3 86 995,7 Portugal (mainland) 3 864,8 386,5 59 515,4 5 951,5 Portugal (the autonomous region of the Azores) 644,7 65,0 8 403,5 839,8 Slovenia 3 438,6 343,1 44 718,4 4 472,9 Slovakia 13 015,6 1 211,8 176 744,4 16 460,2 Finland 9 456,0 944,5 123 350,3 12 335,9 Sweden 23 836,9 2 383,9 310 947,3 31 094,1 BLEU (2) 76 867,1 16 504,7 598 038,4 128 401,4 United Kingdom 73 699,5 7 370,1 961 415,9 96 141,4 2. For isoglucose (in tonnes of dry matter) Regions Reduction for isoglucose Basic quantities for isoglucose A B A B Germany 3 868,6 911,1 24 774,7 5 834,4 Greece 1 409,4 331,9 9 025,6 2 125,6 Spain 6 165,4 657,7 68 454,2 7 301,7 France (metropolitan) 2 266,7 590,0 13 480,4 3 508,6 Italy 2 219,3 522,6 14 212,8 3 347,2 Hungary 8 899,9 697,3 118 727,1 9 302,7 Netherlands 994,7 234,3 6 369,9 1 500,2 Poland 1 698,1 127,5 23 212,9 1 742,5 Portugal (mainland) 1 084,1 255,3 6 942,9 1 635,0 Slovakia 3 560,3 476,8 33 961,7 4 548,2 Finland 859,2 86,0 9 932,8 993,7 BLEU (3) 8 370,1 2 301,7 47 780,5 13 139,3 United Kingdom 3 143,7 838,5 18 358,3 4 896,8 3. For inulin syrup (in tonnes of tonnes of dry matter expressed as white sugar/isoglucose equivalent) Regions Reduction for inulin syrup Basic quantities for inulin syrup A B A B France (metropolitan) 1 956,8 459,9 17 890,3 4 214,3 Netherlands 6 454,9 1 515,9 59 064,5 13 914,6 BLEU (4) 18 473,7 4 349,0 155 744,9 36 679,2 PART B: Breakdown by Member State of the reduction in the presumed maximum supply needs of refineries (Unit: tonnes of white sugar) Reduction Maximum needs prior to application of the reduction Metropolitan France 2 423 294 204 Mainland Portugal 2 383 289 250 Slovenia 160 19 425 Finland 490 59 435 United Kingdom 9 220 1 119 361 (1) Account has been taken of the second subparagraph of Article 12(3) of Regulation (EC) No 1260/2001. (2) Belgo-Luxembourg Economic Union. (3) Belgo-Luxembourg Economic Union. (4) Belgo-Luxembourg Economic Union.